Citation Nr: 0619603	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to November 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Los Angeles RO.


FINDINGS OF FACT

1.  The veteran's hypertension is well controlled by 
medication and is manifested by systolic blood pressures 
predominantly less than 200 and diastolic blood pressures 
predominantly less than 110.

2.  The veteran's PTB has been inactive for many years, and 
is asymptomatic.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for hypertension is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2005).

2.  A compensable rating for PTB is not warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.31, 4.97, Code 6731 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2002 letter (prior to the decision on appeal) advised 
the veteran of his and VA's responsibilities in the 
development of the claims, and of evidence needed to support 
his claim (medical evidence showing that the disabilities 
increased in severity and that symptoms meet or more nearly 
approximate the criteria for the next higher rating).  While 
complete notice (specifically, that regarding the rating of 
the disabilities and effective dates of award, and to submit 
relevant evidence in his possession) was not provided prior 
to the initial determinations, the veteran is not prejudiced 
by such notice timing deficiency.  Via a November 2003 
follow-up letters, he was provided additional notice and was 
specifically advised to submit relevant evidence in his 
possession (at p. 3).  The June 2004 statement of the case 
(SOC) and February 2005 supplemental SOC (SSOC) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and the basis for the denial of the claims.  
(Although the veteran was notified of the criteria for rating 
tuberculosis applicable when the veteran was entitled to a 
rating on August 19, 1968, which is not the case here, he is 
not prejudiced by such error as the rating for healed PTB 
without residuals is identical under the two sets of 
regulations.)  While he was not provided notice regarding 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), he is not prejudiced by lack of 
such notice.  As the veteran has received all critical 
notice, has had ample opportunity to respond/supplement the 
record after notice was given, and as the claims were 
thereafter adjudicated, he is not prejudiced by any technical 
notice timing or content defect that may have occurred along 
the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been afforded a VA examination to assess the 
disabilities.  He has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.  
Evidentiary development is complete to the extent possible.  
It is not prejudicial to the appellant for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's service medical records reveal that 
hypertension was initially manifested in service, and that he 
was exposed to PTB while serving in Turkey, and that the PTB 
was thereafter treated (in 1984) with a prolonged course of 
INH therapy, and resolved.  

Private treatment records from November 1999 to March 2002 
reveal blood pressure readings of 135/80 in July 2001, 
181/114 in February 2002, 145/90 in March 2002, and 179/100 
in June 2002.

VA treatment records reveal blood pressure readings of 185/98 
in May 2002 and 163/91 in June 2002.

On April 2003 VA examination for PTB, the veteran reported 
that he developed asthma in 1990.  Chest x-rays revealed 
chronic blunting of the right costophrenic angle; otherwise, 
there was no acute disease.  Pulmonary function tests 
revealed moderate obstructive lung disease with significant 
improvement after bronchodilators.  PTB was diagnosed by 
history.

On April 2003 VA hypertension examination, the veteran 
reported periodic headache and blurred vision when his blood 
pressure was out of control.  He also indicated that he would 
take additional medication to resolve the symptoms.  Blood 
pressure control was noted to be variable.  Blood pressure 
reading were 115/68, 110/64, and 110/64.

VA treatment records from April 2003 to November 2003 reveal 
blood pressure readings of 128/64 and 166/92 in August 2003, 
and also that the hypertension was being controlled with 
medication.  September 2003 readings were 169/91 and 135/92.  
The veteran expressed concern over his high blood pressure, 
which was reported as consistently high between 155-160/85-
90.  He took his medication regularly, and denied headache, 
chest pain, or shortness of breath.  A cumulative report of 
monthly blood pressure readings from January to June 2004 
notes readings of 136/72, 148/88, 125/72, 228/111, and 
143/82.  The highest reading of 228/111 was recorded in May 
2004 on a day when the veteran had not taken his morning 
blood pressure medication.  In July 2004, his diary noted 
that most of his systolic readings were about 145 with 180 as 
the highest and 116 as the lowest.  A September 2004 reading 
was noted to be a little low at 103/60.  The veteran denied 
dizziness.  A November 2004 reading was 107/71.  A December 
2004 follow up visit revealed a reading of 76/49.  The entry 
indicated that the veteran's pressure was very low because 
the day before he had taken a sample of Cialis that he 
received in the mail.  He denied dizziness or other symptoms.  
The veteran was currently on clonidine, verapamil, and 
fosinopril along with HCTZ for hypertension.  The plan was to 
slowly wean him off of some medications as he appeared to be 
on too many.  

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 


Hypertension is rated under Code 7101.  The next higher 
rating of 20 percent requires diastolic pressures 
predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressures predominantly 120 or more.  The highest 
rating of 60 percent requires diastolic pressures 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101.

The competent (medical) evidence of record reveals that the 
veteran's hypertension is fairly well controlled by 
continuous medication.  The record shows only a single blood 
pressure reading (in May 2004, when the veteran neglected to 
take his medication) when diastolic pressure was 110 or more, 
and no readings of systolic pressure of 200 or more.  
Accordingly, the evidence of record does not permit a finding 
that diastolic readings are predominantly 110 or more or that 
systolic pressures are predominantly 200 or more.  
Consequently, the preponderance of the evidence is against 
this claim, and it must be denied.  

The veteran's service-connected inactive PTB is rated under 
38 C.F.R. § 4.97, Code 6731 (for inactive chronic PTB 
initially rated after August 19, 1998.  Code 6731 provides 
that depending on the specific findings, inactive PTB 
residuals are rated as the interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis (Code 6600).  

The veteran's pulmonary tuberculosis has not been active 
since he completed treatment in service, and has been 
asymptomatic since then.  The record does not show that there 
are any current symptoms of PTB.  While a VA examiner 
diagnosed obstructive lung disease and asthma by history, 
there is no competent medical evidence that suggests either 
is related to the veteran's PTB (Regardless, neither asthma 
nor obstructive pulmonary disease is service connected; the 
RO has not adjudicated claims of service connection for such 
disabilities, and such claims are not currently before the 
Board).  As there are no residuals of PTB to rate, the 
preponderance of the evidence is against this claim and it 
must be denied.  See 38 C.F.R. § 4.31.


ORDER

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for PTB is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


